Stolz, Judge.
This case arose out of a prior lawsuit styled Bozeman v. Greenwood Cemetery, Inc., wherein Greenwood Cemetery, Inc. (hereinafter "Greenwood”) was sued for the wrongful and wilful removal of a certain headstone by Greenwood. In that case, a judgment was rendered against Greenwood for "$1500 damages to plaintiffs’ peace, feelings, and happiness, and $10,000 punitive damages” to deter the wrongdoer.
In this litigation, Greenwood is suing its liability insurance carrier, The Travelers Indemnity Co., to recover the punitive damages awarded in the judgment obtained by Bozeman. Travelers had previously paid the $1,500 compensatory damages for injury to the peace, feelings and happiness of the Bozeman plaintiffs. Both parties moved for summary judgment. Greenwood’s was granted, Travelers’ denied. Travelers appeals from both rulings. Held:
The case is controlled by Westview Cemetery, Inc. v. Blanchard, 234 Ga. 540, 543 (B) (216 SE2d 776). The essence of the holding is that where the only injury is to *223the peace, feelings, or happiness (Code Ann. § 105-2003), the award of exemplary (punitive) damages (Code Ann. § 105-2002) amounts to a double recovery and is unauthorized.
Submitted April 6, 1976
Decided June 8, 1976
Rehearing denied July 6, 1976
Powell, Goldstein, Frazer & Murphy, Frank Love, Jr., Scott M. Hobby, for appellant.
Hurt, Richardson, Garner & Todd, W. Seaborn Jones, for appellee.
The trial judge erred in granting summary judgment in favor of Greenwood Cemetery, Inc., and denying summary judgment in favor of The Travelers Indemnity Company.
Both judgments appealed from are reversed and the case is remanded to the trial court with direction that summary judgment be entered in favor of The Travelers Indemnity Company.

Judgments reversed and remanded.


Bell, C. J., and Clark, J., concur.